UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7636



GILBERTO FLORES,

                                           Petitioner - Appellant,

          versus


COLIE RUSHTON, Warden, McCormick Correctional
Institution; GARY MAYNARD, Director, South
Carolina Department of Corrections,

                                          Respondents - Appellees.



                            No. 02-7637



GILBERTO FLORES,

                                           Petitioner - Appellant,

          versus


COLIE RUSHTON, Warden, McCormick Correctional
Institution; GARY MAYNARD, Director, South
Carolina Department of Corrections,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-3288-2-AJ, CA-01-3289-2-AJ)
Submitted:   January 16, 2003          Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gilberto Flores, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In   these     consolidated    appeals,       Gilberto   Flores,   a   state

prisoner, seeks to appeal the district court’s orders adopting the

magistrate judge’s recommendation construing Flores’ 42 U.S.C.

§ 2241 (2000) actions as filed under 28 U.S.C. § 2254 (2000), and

dismissing them without prejudice for failure to exhaust state

remedies.         The     court    also        denied   Flores’   motions     for

reconsideration.        An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                When, as here, a district court

dismisses   a   §   2241    petition   solely      on   procedural   grounds,   a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S.Ct. 318 (2001).             We have reviewed the record and

conclude for the reasons stated by the district court that Flores

has not made the requisite showing.             See Flores v. Rushton, No. CA-

01-3288-2-AJ; CA-01-3289-2-AJ (D.S.C. filed Aug. 16, 2002, entered


                                          3
Aug. 19, 2002; filed Sept. 11, 2002, entered Sept. 12, 2002; and

filed Oct. 10, 2002, entered Oct. 11, 2002).   Accordingly, we deny

certificates of appealability and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                4